UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08788 Templeton Russia and East European Fund, Inc. (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 3/31 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. ACRON JSC Meeting Date:MAY 21, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:AKRN Security ID:X00311104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Treatment of Net Loss Management For For 4 Approve Dividends of RUB 139 per Share Management For For 5.1 Elect Nikolai Arutyunov as Director Management None For 5.2 Elect Igor Belikov as Director Management None Against 5.3 Elect Vladimir Gavrikov as Director Management None Against 5.4 Elect Egor Gissin as Director Management None Against 5.5 Elect Alexander Dynkin as Director Management None Against 5.6 Elect Yuri Malyshev as Director Management None For 5.7 Elect Alexander Popov as Director Management None Against 5.8 Elect Arkady Sverdlov as Director Management None Against 5.9 Elect Vladimir Sister as Director Management None For 5.10 Elect Valery Shvalyuk as Director Management None Against 6 Approve Remuneration of Directors Management For For 7 Ratify Auditors Management For For 8.1 Elect Valentina Aleksandrova as Member of Audit Commission Management For For 8.2 Elect Irina Klassen as Member of Audit Commission Management For For 8.3 Elect Nadezhda Preobrazhenskaya as Member of Audit Commission Management For For 8.4 Elect Tatyana Strigalova as Member of Audit Commission Management For For 8.5 Elect Tatyana Khrapova as Member of Audit Commission Management For For 9 Approve Future Related-Party Transactions Management For Against 10 Approve Future Related-Party Transactions Re: Guarantee Agreements of Severo-Zapadnaya Fosfornaya Kompanya Management For For 11 Approve Future Related-Party Transactions Re: Guarantee Agreements of Agronova Europe Management For For 12 Approve Related-Party Transaction Re: Liability Insurance for Directors, Executives, and Company Management For For ASSECO POLAND S.A. Meeting Date:APR 29, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:ACP Security ID:X02540130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Elect Meeting Chairman Management For For 2 Acknowledge Proper Convening of Meeting; Elect Members of Vote Counting Commission Management For For 3 Approve Agenda of Meeting Management For For 4 Receive Management Board Report on Company's Operations Management None None 5 Receive Financial Statements Management None None 6 Receive Auditor's Opinion on Financial Statements Management None None 7 Receive Supervisory Board Reports Management None None 8.1 Approve Management Board Report on Company's Operations Management For For 8.2 Approve Financial Statements Management For For 9 Receive Consolidated Financial Statements Management None None 10 Receive Auditor's Opinion on Consolidated Financial Statements Management None None 11 Approve Consolidated Financial Statements and Management Board Report on Group's Operations Management For For 12.1 Approve Discharge of Adam Goral (CEO) Management For For 12.2 Approve Discharge of Zbigniew Pomianek (Deputy CEO) Management For For 12.3 Approve Discharge of Przemyslaw Borzestowski (Deputy CEO) Management For For 12.4 Approve Discharge of Marek Panek (Deputy CEO) Management For For 12.5 Approve Discharge of Przemyslaw Seczkowski (Deputy CEO) Management For For 12.6 Approve Discharge of Robert Smulkowski (Deputy CEO) Management For For 12.7 Approve Discharge of Wlodzimierz Serwinski (Deputy CEO) Management For For 12.8 Approve Discharge of Tadeusz Dyrga (Deputy CEO) Management For For 12.9 Approve Discharge of Pawel Piwowar (Deputy CEO) Management For For 12.10 Approve Discharge of Rafal Kozlowski (Deputy CEO) Management For For 12.11 Approve Discharge of Andrzej Dopierala (Deputy CEO) Management For For 13.1 Approve Discharge of Jacek Duch (Chairman of Supervisory Board) Management For For 13.2 Approve Discharge of Adam Noga (Deputy Chairman of Supervisory Board) Management For For 13.3 Approve Discharge of Dariusz Brzeski (Supervisory Board Member) Management For For 13.4 Approve Discharge of Artur Kucharski (Supervisory Board Member) Management For For 13.5 Approve Discharge of Dariusz Stolarczyk (Supervisory Board Member) Management For For 13.6 Approve Discharge of Piotr Augustyniak (Supervisory Board Member) Management For For 14 Approve Allocation of Income and Dividends Management For For 15 Approve Management Board Report on Operations of Postinfo Sp. z.o.o. in Management For For 16.1 Approve Discharge of Tomasz Szulc (CEO of Postinfo Sp. z.o.o.) Management For For 16.2 Approve Discharge of Witold Malina (Deputy CEO of Postinfo Sp. z.o.o.) Management For For 16.3 Approve Discharge of Radoslaw Semklo (Deputy CEO of Postinfo Sp. z.o.o.) Management For For 17.1 Approve Discharge of Karol Cieslak (Chairman of Supervisory Board at Postinfo Sp. z.o.o.) Management For For 17.2 Approve Discharge of Jaroslaw Adamski (Member of Supervisory Board at Postinfo Sp. z.o.o.) Management For For 17.3 Approve Discharge of Slawomir Madej (Member of Supervisory Board at Postinfo Sp. z.o.o.) Management For For 18 Approve Sale of Real Estate Property Management For Against 19 Close Meeting Management None None DIXY GROUP OJSC Meeting Date:NOV 07, 2014 Record Date:SEP 23, 2014 Meeting Type:SPECIAL Ticker:DIXY Security ID:X1887L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Large-Scale Related-Party Transaction Re: Sale of Wholly-Owned Subsidiary OOO Viktoriya Baltiya Management For For 2 Approve Related-Party Transaction Re: Supplement to Loan Agreement Management For For 3 Approve Large-Scale Related-Party Transaction Re: Supplement to Syndicated Loan Agreement Management For For DIXY GROUP OJSC Meeting Date:JUN 11, 2015 Record Date:APR 26, 2015 Meeting Type:ANNUAL Ticker:DIXY Security ID:X1887L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Procedures Management For For 2 Approve New Edition of Charter Management For For 3 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends Management For For 4 Fix Number of Directors Management For For 5.1 Elect Anatoly Torkunov as Director Management None Against 5.2 Elect Denis Kulikov as Director Management None Against 5.3 Elect Aleksey Krivoshapko as Director Management None Against 5.4 Elect Igor Kesayev as Director Management None Against 5.5 Elect Sergey Katsiev as Director Management None Against 5.6 Elect Vladimir Katzman as Director Management None Against 5.7 Elect Aleksandr Prisyazhnyuk as Director Management None For 5.8 Elect Steven John Wellard as Director Management None Against 5.9 Elect Denis Spirin as Director Management None Against 5.10 Elect Xavier Fernandes Rosado as Director Management None For 5.11 Elect Ilya Yakubson as Director Management None Against 6 Approve Remuneration of Directors Management For For 7.1 Elect Yevgeniy Rudaev as Member of Audit Commission Management For For 7.2 Elect Laura Basangova as Member of Audit Commission Management For For 7.3 Elect Yulia Zhuvaga as Member of Audit Commission Management For For 8 Ratify Auditor Management For For 9 Approve Large-Scale Related-Party Transaction Management For For ETALON GROUP LTD. Meeting Date:JUL 11, 2014 Record Date:JUN 17, 2014 Meeting Type:ANNUAL Ticker:ETLN Security ID:29760G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports (Voting) Management For For 2 Approve Final Dividend Management For For 3 Ratify ZAO KPMG as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Reelect Martin Cocker as a Director Management For For 6 Reelect Anton Poryadin as a Director Management For For 7 Elect Kirill Bagachenko as a Director Management For For ETALON GROUP LTD. Meeting Date:MAY 22, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:ETLN Security ID:29760G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Reappoint ZAO KPMG as Auditors Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Re-elect Martin Cocker as a Director Management For For 6 Re-elect Anton Poryadin as a Director Management For For 7 Elect Andrew Howat as a Director Management For For EURASIA DRILLING COMPANY LTD. Meeting Date:SEP 22, 2014 Record Date:AUG 07, 2014 Meeting Type:ANNUAL Ticker:EDCL Security ID:29843U202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect the Earl of Clanwilliam as a Director Management For For 1b Reelect Alexander Djaparidze as a Director Management For Abstain 1c Reelect Alexander Shokhin as a Director Management For Against 2 Reappoint KPMG Limited as Auditors Management For For FORTUNA ENTERTAINMENT GROUP NV Meeting Date:DEC 01, 2014 Record Date:NOV 03, 2014 Meeting Type:SPECIAL Ticker:BAAFOREG Security ID:N3385L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Elect Per Widerstrom to Management Board Management For For 2.2 Appoint Management Board Nominee Per Widerstrom as CEO Management For For 3 Close Meeting Management None None FORTUNA ENTERTAINMENT GROUP NV Meeting Date:MAY 28, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:BAAFOREG Security ID:N3385L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Annual Report 2014 (Non-Voting) Management None None 3 Discussion and adoption of the 2014 annual accounts Management For For 4 Receive Explanation on Dividend Policy (non-voting) Management None None 5 Approve Omission of Dividends Management For For 6 Ratify Ernst & Young as Auditors Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9.1 Elect Marek Smrha as Supervisory Board Member Management For For 9.2 Elect Marek Modecki as Supervisory Board Member Management For For 10.1 Approve Terms of Share Pledge Agreement with Ceska sporitelna Re: Fortuna Online Zaklady Bukmacherskie Management For Against 10.2 Approve Terms of Share Pledge Agreement with Ceska sporitelna Re: Fortuna Game Management For Against 10.3 Approve Terms of Share Pledge Agreement with Ceska sporitelna Re: Alicela Management For Against 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Approve Reduction in Share Capital by Cancellation of Shares Management For For 13 Close Meeting Management None None GLOBALTRANS INVESTMENT PLC Meeting Date:APR 27, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:GLTR Security ID:37949E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Non Distribution of Dividends Management For For 3 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Termination of Powers of Board of Directors Management For For 5 Elect Alexander Eliseev as Director Management For For 6 Elect Michael Zampelas as Director and Approve His Remuneration Management For For 7 Elect George Papaioannou as Director and Approve His Remuneration Management For For 8 Elect J. Carroll Colley as Director and Approve His Remuneration Management For For 9 Elect Johann Franz Durrer as Director and Approve His Remuneration Management For For 10 Elect Sergey Maltsev as Director Management For For 11 Elect Michael Thomaides as Director Management For For 12 Elect Elia Nicolaou as Director and Approve Her Remuneration Management For For 13 Elect Konstantin Shirokov as Director Management For For 14 Elect Andrey Gomon as Director Management For For 15 Elect Alexander Storozhev as Director Management For For 16 Elect Alexander Tarasov as Director Management For For 17 Elect Marios Tofaros as Director and Approve His Remuneration Management For For 18 Elect Sergey Tolmachev as Director Management For For 19 Elect Melina Pyrgou as Director Management For For HMS HYDRAULIC MACHINES & SYSTEMS GROUP PLC Meeting Date:JUN 19, 2015 Record Date:MAY 29, 2015 Meeting Type:ANNUAL Ticker:HMSG Security ID:40425X209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Annual Report Management For For 2 Accept Consolidated Financial Statements Management For For 3 Accept Stand-alone Financial Statements Management For For 4 Re-elect Kirill Molchanov as Director Management For For 5 Re-elect Yury Skrynnik as Director Management For For 6 Re-elect Andreas Petrou as Director Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Director Remuneration Management For For 9 Authorize Share Repurchase Program Management For For 10 Amend Company Bylaws Management For Against IG SEISMIC SERVICES PLC Meeting Date:JUN 05, 2015 Record Date:MAY 14, 2015 Meeting Type:ANNUAL Ticker:IGSS Security ID:449597202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Reappoint Ernst & Young LLC as Auditors and Authorise Their Remuneration Management For For 3a Re-elect Nikolay Levitskiy as Director Management For Against 3b Re-elect Maurice Dijols as Director Management For Against KCELL JSC Meeting Date:FEB 03, 2015 Record Date:JAN 06, 2015 Meeting Type:SPECIAL Ticker:KCEL Security ID:48668G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman and Secretary of Meeting Management For For 2 Approve Meeting Agenda Management For For 3 Amend Charter Re: Increase in Board Size from Six to Seven Management For Against 4 Elect Director Management For Against KCELL JSC Meeting Date:APR 17, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:KCEL Security ID:48668G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Agenda Management For For 2 Approve Financial Statements Management For Against 3 Approve Allocation of Income and Dividends of KZT 291.30 Per Share Management For Against KUZBASSKAYA TOPLIVNAYA KOMPANIYA JSC Meeting Date:JUL 21, 2014 Record Date:JUN 06, 2014 Meeting Type:SPECIAL Ticker:KBTK Security ID:X4727Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Related-Party Transaction with AO Raiffeisen Bank Polska S.A. Re: Guarantee Agreement Management For For 2 Approve Related-Party Transaction with AO Raiffeisen Bank Polska S.A. Re: Guarantee Agreement Management For For 3 Approve Related-Party Transaction with AO Raiffeisen Bank Polska S.A. Re: Guarantee Agreement Management For For 4 Approve Related-Party Transaction with ZAO UniCredit Bank Re: Guarantee Agreement Management For For KUZBASSKAYA TOPLIVNAYA KOMPANIYA JSC Meeting Date:MAY 15, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:KBTK Security ID:X4727Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends Management For For 5.1 Elect Ivan Gepting as Director Management None Against 5.2 Elect Vadim Danilov as Director Management None Against 5.3 Elect Denis Evstratenko as Director Management None Against 5.4 Elect Denis Kulikov as Director Management None Against 5.5 Elect Igor Prokudin as Director Management None Against 5.6 Elect Denis Spirin as Director Management None Against 5.7 Elect Alexander Williams as Director Management None For 5.8 Elect Yury Fridman as Director Management None Against 6 Approve Remuneration of Directors Management For Against 7.1 Elect Zoya Osmanova as Member of Audit Commission Management For For 7.2 Elect Ivan Artemenko as Member of Audit Commission Management For For 7.3 Elect Aleksey Sedunov as Member of Audit Commission Management For For 8 Approve Remuneration of Members of Audit Commission Management For Against 9 Ratify Auditor Management For Against 10 Approve New Edition of Charter Management For Against KUZBASSKAYA TOPLIVNAYA KOMPANIYA PJSC Meeting Date:JUN 30, 2015 Record Date:MAY 12, 2015 Meeting Type:SPECIAL Ticker:KBTK Security ID:X4727Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends for First Three Months of Fiscal 2015 Management For For LENTA LTD Meeting Date:JUN 26, 2015 Record Date:JUN 01, 2015 Meeting Type:ANNUAL Ticker:LNTA Security ID:ADPV25282 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements, Auditor`s Report and Statutory Reports Management None None 2 Receive Annual Report Management None None 3 Ratify Ernst & Young as Auditor and Authorize Board to Fix Auditor`s Remuneration Management For For 3 Amend Articles of Association Management For For LUKOIL OAO Meeting Date:DEC 12, 2014 Record Date:NOV 07, 2014 Meeting Type:SPECIAL Ticker:LKOH Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 60 per Share for First Nine Months of Fiscal 2014 Management For For LUKOIL OAO Meeting Date:JUN 25, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:LKOH Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 94 per Share Management For For 2.1 Elect Vagit Alekperov as Director Management None Against 2.2 Elect Viktor Blazheev as Director Management None For 2.3 Elect Valery Grayfer as Director Management None Against 2.4 Elect Igor Ivanov as Director Management None For 2.5 Elect Aleksandr Leifrid as Director Management None Against 2.6 Elect Ravil Maganov as Director Management None Against 2.7 Elect Roger Munnings as Director Management None For 2.8 Elect Richard Matzke as Director Management None Against 2.9 Elect Sergey Mikhaylov as Director Management None Against 2.10 Elect Guglielmo Moscato as Director Management None For 2.11 Elect Ivan Pictet as Director Management None For 2.12 Elect Leonid Fedun as Director Management None Against 3.1 Elect Mikhail Maksimov as Member of Audit Commission Management For For 3.2 Elect Pavel Suloev as Member of Audit Commission Management For For 3.3 Elect Aleksandr Surkov as Member of Audit Commission Management For For 4.1 Approve Remuneration of Directors for Their Service until 2015 AGM Management For For 4.2 Approve Remuneration of Directors for Their Service from 2015 AGM Management For For 5.1 Approve Remuneration of Audit Commission Members for Their Service until 2015 AGM Management For For 5.2 Approve Remuneration of Audit Commission Members for Their Service Starting from 2015 AGM Management For For 6 Ratify KPMG as Auditor Management For For 7 Amend Charter Management For For 8 Approve Related-Party Transaction with OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations Management For For LUXOFT HOLDING, INC Meeting Date:SEP 12, 2014 Record Date:AUG 05, 2014 Meeting Type:ANNUAL Ticker:LXFT Security ID:G57279104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Esther Dyson as a Director Management For For 1.2 Reelect Glen Granovsky as a Director Management For Against 1.3 Reelect Marc Kasher as a Director Management For For 1.4 Reelect Anatoly Karachinskiy as a Director Management For Against 1.5 Reelect Thomas Pickering as a Director Management For For 1.6 Reelect Dmitry Loshchinin as a Director Management For Against 1.7 Reelect Vladimir Morozov as a Director Management For Against 1.8 Reelect Sergey Matsotsky as a Director Management For Against 2 Ratify Ernst & Young LLC as Auditors Management For For M VIDEO COMPANY JSC Meeting Date:DEC 05, 2014 Record Date:NOV 05, 2014 Meeting Type:SPECIAL Ticker:MVID Security ID:X5596G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 25 per Share for First Nine Months of Fiscal 2014 Management For For 2 Approve New Edition of Charter Management For Against 3 Approve New Edition of Regulations on General Meetings Management For For M VIDEO COMPANY JSC Meeting Date:JUN 16, 2015 Record Date:MAY 11, 2015 Meeting Type:ANNUAL Ticker:MVID Security ID:X5596G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) Management For For 3 Approve Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Fix Number of Directors at Nine Management For For 6.1 Elect Pavel Breev as Director Management None Against 6.2 Elect Adrian Burleton as Director Management None For 6.3 Elect John Coleman as Director Management None Against 6.4 Elect Utho Creusen as Director Management None Against 6.5 Elect Walter Koch as Director Management None For 6.6 Elect Christopher Parks as Director Management None Against 6.7 Elect Alexander Prisayzhnuk as Director Management None For 6.8 Elect Marcus James Rhodes as Director Management None Against 6.9 Elect Alexander Tynkovan as Director Management None Against 6.10 Elect David Hamid as Director Management None Against 6.11 Elect Alexsandr Shevchuk as Director Management None Against 7.1 Elect Ludmila Tyshkevich as Member of Audit Commission Management For For 7.2 Elect Evgeny Bezlik as Member of Audit Commission Management For For 7.3 Elect Evgeniya Kochubey as Member of Audit Commission Management For For 8 Approve Remuneration of Directors and Audit Commission Members Management For For 9 Ratify Auditor of Company's Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) Management For For 10 Ratify Auditor of Company's Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) Management For For 11 Approve Related-Party Transaction Re: Liability Insurance for Directors and Officers of Company and Its Subsidiaries Management For For 12 Approve Related-Party Transaction with M Video Management Re: Loan Agreement Management For For 13 Approve New Edition of Charter Management For For 14 Approve New Edition of Regulations on General Meetings Management For For 15 Approve Regulations on Remuneration of Directors Management For Against MAGNIT OAO Meeting Date:SEP 25, 2014 Record Date:AUG 12, 2014 Meeting Type:SPECIAL Ticker:MGNT Security ID:X51729105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 78.30 per Share for First Six Months of Fiscal 2014 Management For For 2 Approve New Edition of Charter Management For For 3 Approve New Edition of Regulations on General Meetings Management For For 4.1 Approve Large-Scale Related-Party Transaction Re: Loan Agreement with ZAO Tander Management For For 4.2 Approve Large-Scale Related-Party Transaction Re: Guarantee Agreement with OAO Sberbank of Russia for Securing Obligations of ZAO Tander Management For For 4.3 Approve Large-Scale Related-Party Transaction Re: Guarantee Agreement with OAO Bank of Moscow for Securing Obligations of ZAO Tander Management For For 5.1 Approve Related-Party Transactions Re: Guarantee Agreements with OAO Rosbank for Securing Obligations of ZAO Tander Management For For 5.2 Approve Related-Party Transaction Re: Guarantee Agreement with OAO Alfa-Bank for Securing Obligations of ZAO Tander Management For For 5.3 Approve Related-Party Transaction Re: Guarantee Agreement with OAO Alfa-Bank for Securing Obligations of ZAO Tander Management For For MAGNIT PJSC Meeting Date:DEC 18, 2014 Record Date:NOV 10, 2014 Meeting Type:SPECIAL Ticker:MGNT Security ID:X51729105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 152.07 per Share for First Nine Months of Fiscal 2014 Management For For 2.1 Approve Large-Scale Related-Party Transaction with OAO Bank of Moscow Re: Guarantee Agreement for Securing Obligations of ZAO Tander Management For For 2.2 Approve Large-Scale Related-Party Transaction with OAO Alfa-Bank Re: Guarantee Agreements for Securing Obligations of ZAO Tander Management For For MAGNIT PJSC Meeting Date:JUN 04, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:MGNT Security ID:X51729105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends Management For For 4.1 Elect Alexander Aleksandrov as Director Management None For 4.2 Elect Andrey Aroutuniyan as Director Management None Against 4.3 Elect Sergey Galitskiy as Director Management None Against 4.4 Elect Alexander Zayonts as Director Management None For 4.5 Elect Khachatur Pombukhchan as Director Management None Against 4.6 Elect Alexey Pshenichnyy as Director Management None For 4.7 Elect Aslan Shkhachemukov as Director Management None Against 5.1 Elect Roman Efimenko as Member of Audit Commission Management For For 5.2 Elect Angela Udovichenko as Member of Audit Commission Management For For 5.3 Elect Denis Fedotov as Member of Audit Commission Management For For 6 Ratify Auditor to Audit Company's Accounts in Accordance with Russian Accounting Management For For 7 Ratify Auditor to Audit Company's Accounts in Accordance with IFRS Management For For 8 Approve New Edition of Charter Management For For 9 Approve Regulations on Board of Directors Management For For 10.1 Approve Large-Scale Related-Party Transaction Re: Loan Agreement with ZAO Tander Management For For 10.2 Approve Large-Scale Related-Party Transaction Re: Guarantee Agreement with OAO Rosbank for Securing Obligations of ZAO Tander Management For For 10.3 Approve Large-Scale Related-Party Transaction Re: Guarantee Agreement with OAO Sberbank of Russia for Securing Obligations of ZAO Tander Management For For 10.4 Approve Large-Scale Related-Party Transaction Re: Guarantee Agreement with OAO Alfa-Bank for Securing Obligations of ZAO Tander Management For For 10.5 Approve Large-Scale Related-Party Transaction Re: Guarantee Agreement with OAO Bank VTB for Securing Obligations of ZAO Tander Management For For 10.6 Approve Large-Scale Related-Party Transaction Re: Guarantee Agreement with OAO Rossiysky Selskokhozyaystvennyy Bank for Securing Obligations of ZAO Tander Management For For 11.1 Approve Related-Party Transaction Re: Guarantee Agreement with OAO Absolut Bank for Securing Obligations of ZAO Tander Management For For 11.2 Approve Related-Party Transaction Re: Supplement to Guarantee Agreement with OAO Sberbank of Russia Management For For 11.3 Approve Related-Party Transaction Re: Guarantee Agreement with OAO Bank VTB for Securing Obligations of ZAO Tander Management For For 11.4 Approve Related-Party Transaction Re: Guarantee Agreement with PAO Financial Corporation Otkritie for Securing Obligations of ZAO Tander Management For For MAIL RU GROUP LTD. Meeting Date:JUN 05, 2015 Record Date:MAY 04, 2015 Meeting Type:ANNUAL Ticker:MAIL Security ID:560317208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Annual Report Management None None 2.1 Elect Dmitry Grishin as Director Management None For 2.2 Elect Verdi Israelian as Director Management None For 2.3 Elect Vladimir Streshinskiy Management None For 2.4 Elect Matthew Hammond as Director Management None For 2.5 Elect Vasily Brovko as Director Management None For 2.6 Elect Mark Remond Sorour as Director Management None For 2.7 Elect Charles St. Leger Searle as Director Management None For 2.8 Elect Vasileios Sgourdos as Director Management None For MHP SA Meeting Date:APR 27, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:MHPC Security ID:55302T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Approve Board's and Auditor's Reports Management For Did Not Vote 2 Accept Consolidated and Standalone Financial Statements and Statutory Reports Management For Did Not Vote 3 Approve Allocation of Income Management For Did Not Vote 4 Approve Allocation of Part of Share Premium to Non-Distributable Reserve for Own Shares Management For Did Not Vote 5 Approve Discharge of Auditors Management For Did Not Vote 6 Approve Discharge of Directors Management For Did Not Vote 7 Approve Remuneration of Directors Management For Did Not Vote 8 Renew Appointment of Auditor Management For Did Not Vote 9 Approve Interim Dividends Management For Did Not Vote 10 Reelect Yuriy Kosyuk as CEO Management For Did Not Vote MHP SA Meeting Date:APR 27, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:MHPC Security ID:55302T204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Approve Board's and Auditor's Reports Management For For 2 Accept Consolidated and Standalone Financial Statements and Statutory Reports Management For Against 3 Approve Allocation of Income Management For For 4 Approve Allocation of Part of Share Premium to Non-Distributable Reserve for Own Shares Management For For 5 Approve Discharge of Auditors Management For For 6 Approve Discharge of Directors Management For For 7 Approve Remuneration of Directors Management For For 8 Renew Appointment of Auditor Management For For 9 Approve Interim Dividends Management For For 10 Reelect Yuriy Kosyuk as CEO Management For For MHP SA Meeting Date:JUN 18, 2015 Record Date:JUN 04, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:MHPC Security ID:55302T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Re: FY 2012-2014 Management For For 2 Amend Article 14 Paragraph 3 Re: Change Date of Annual Meeting Management For For MHP SA Meeting Date:JUN 18, 2015 Record Date:JUN 04, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:MHPC Security ID:55302T204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Financial Statements and Statutory Reports Re: FY 2012-2014 Management For For 2 Amend Article 14 Paragraph 3 Re: Change Date of Annual Meeting Management For For MMC NORILSK NICKEL Meeting Date:MAY 13, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:GMKN Security ID:46626D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends of RUB 670.04 per Share Management For For 5.1 Elect Sergey Barbashev as Director Management None Against 5.2 Elect Alexey Bashkirov as Director Management None Against 5.3 Elect Rushan Bogaudinov as Director Management None Against 5.4 Elect Sergey Bratukhin as Director Management For Against 5.5 Elect Andrey Bugrov as Director Management None Against 5.6 Elect Marianna Zakharova as Director Management None Against 5.7 Elect Andrey Korobov as Director Management For For 5.8 Elect Stalbek Mishakov as Director Management None Against 5.9 Elect Gareth Penny as Director Management For For 5.10 Elect Gerhard Prinsloo as Director Management For For 5.11 Elect Maxim Sokov as Director Management None Against 5.12 Elect Vladislav Solovyev as Director Management None Against 5.13 Elect Robert Edwards as Director Management For For 6.1 Elect Ekaterina Voziyanova as Member of Audit Commission Management For For 6.2 Elect Anna Masalova as Member of Audit Commission Management For For 6.3 Elect Georgiy Svanidze as Member of Audit Commission Management For For 6.4 Elect Vladimir Shilkov as Members of Audit Commission Management For For 6.5 Elect Elena Yanevich as Members of Audit Commission Management For For 7 Ratify Auditor of Company's Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) Management For For 8 Ratify Auditor of Company's Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) Management For For 9 Approve Remuneration of Directors Management For Against 10 Approve Remuneration of Members of Audit Commission Management For For 11 Approve Related-Party Transactions Re: Indemnification Agreements with Directors and Executives Management For For 12 Approve Related-Party Transaction Re: Liability Insurance for Directors and Executives Management For For 13 Approve New Edition of Charter Management For For 14 Approve Company's Membership in Association of Energy Consumers Management For For 15 Approve Related-Party Transaction Re: Amend Commission Agreement with AO Normetimpeks Management For For 16.1 Approve Related-Party Transaction wtih Norilsknickelremont LLC Re: Transportation and Maintenance Services Management For For 16.2 Approve Related-Party Transaction with NTEK OJSC Re: Transportation and Maintenance Services Management For For 16.3 Approve Related-Party Transaction with Taymyr Fuel Company CJSC Re: Transportation, Maintenance Services, Transfer of Waste Oils Management For For 16.4 Approve Related-Party Transaction with Polar Construction Company LLC Re: Transportation, Maintenance, and Containers Usage Services Management For For 16.5 Approve Related-Party Transaction with Yenisey River Shipping Company Re: Cargo Maintenance and Storage Services Management For For 16.6 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Transfer of Equipment, Provision of Assembling, Maintenance and Other Services Management For For 16.7 Approve Related-Party Transaction with NTEK OJSC Re: Transfer of Substances, Provision of Maintenance and Reparation Services of Transformer Substations and Power Line, Measuring, Power Equipment, and Safety Devices Testing Management For For 16.8 Approve Related-Party Transaction with Taymyr Fuel Company CJSC Re: Provision of Petroleum Products and Related Services, Mercury-GT Software Support Management For For 16.9 Approve Related-Party Transaction with Polar Construction Company LLC Re: Testing Services and Transfer of Inventories Management For For 16.10 Approve Related-Party Transaction with Norilskpromtransport LLC Re: Feasibility Study, Transportation, and Maintenance Services Management For For 16.11 Approve Related-Party Transaction with NTEK OJSC Re: Agency Agreements Management For For 16.12 Approve Related-Party Transaction with NTEK OJSC Re: Agency Agreements Management For For 16.13 Approve Related-Party Transaction with NTEK OJSC Re: Lease of Movable and Immovable Property for Production, and Operation Activities Management For For 16.14 Approve Related-Party Transaction with Gipronickel Institute OJSC Re: Design, Survey, and Cadastral Works Management For For 16.15 Approve Related-Party Transaction with Arkhangelsk Port Re: Transfer Services, Lease of Movable and Immovable Property Management For For 16.16 Approve Related-Party Transaction with Yenisey River Shipping Company OJSC Re: Transportation Services Management For For 16.17 Approve Related-Party Transaction with Yenisey River Shipping Company OJSC Re: Lease of Fleet Management For For 16.18 Approve Related-Party Transaction with Yenisey River Shipping Company OJSC Re: Delivery, Transporting, Pumping, Treatment, and Recycling of Oil-Containing Bildge Water Management For For 16.19 Approve Related-Party Transaction with Taymyr Fuel Company CJSC Re: Disposal of Industrial Wastes, Petroleum Products Analysis and Miscellaneous Services Management For For 16.20 Approve Related-Party Transaction with Taymyr Fuel Company CJSC Re: Transfer of Fixed Assets, Goods, Miscellaneous Products, and Materials Management For For 16.21 Approve Related-Party Transaction with Taymyr Fuel Company CJSC Re: Lease of Movable and Immovable Property Management For For 16.22 Approve Related-Party Transaction with Yenisey River Shipping Company OJSC Re: Transfer of Coal Management For For 16.23 Approve Related-Party Transaction with Norilskgazprom OJSC Re: Property Transportation, Placement of Industrial Waste and Miscellaneous Services Management For For 16.24 Approve Related-Party Transaction with Norilskgazprom OJSC Re: Transfer of Inventories, Movable Property, Other Products, and Materials Management For For 16.25 Approve Related-Party Transaction with Norilskgazprom OJSC Re: Land Sublease Management For For 16.26 Approve Related-Party Transaction with NTEK OJSC Re: Transfer of Inventories, Movable Property, Other Products, and Materials Management For For 16.27 Approve Related-Party Transaction with NTEK OJSC Re: Placement of Industrial Wastes, Petroleum Products Analysis, and Miscellaneous Services Management For For 16.28 Approve Related-Party Transaction with Taymyrgas Re: Transfer of Inventories, Movable Property, Other Products, and Materials Management For For 16.29 Approve Related-Party Transactionn with Polar Construction Company LLC Re: Placement of Industrial Wastes, Petroleum Products Analysis and Miscellaneous Services Management For For 16.30 Approve Related-Party Transaction with Polar Construction Company LLC Re: Transfer of Inventories, Movable Property, Other Products, and Materials Management For For 16.31 Approve Related-Party Transaction with Polar Construction Company LLC Re: Lease of Movable and Immovable Property Management For For 16.32 Approve Related-Party Transaction with Gipronickel Institute LLC Re: Fire Prevention Services Management For For 16.33 Approve Related-Party Transaction with Gipronickel Institute LLC Re: Transfer of Goods, Movable and Immovable Property Management For For 16.34 Approve Related-Party Transaction with Gipronickel Institute LLC Re: Lease of Movable and Immovable Property Management For For 16.35 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Placement of Industrial Wastes, Fire Prevention and Protection Services, Transportation, Petroleum Products Analysis, and Miscellaneous Services Management For For 16.36 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Transfer of Fixed Assets, Goods, Other Products, Materials, and Movable Property Management For For 16.37 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Lease of Movable and Immovable Property Management For For 16.38 Approve Related-Party Transaction with Norilskpromtransport LLC Re: Placement of Industrial Wastes, Materials Transportation, Maintenance, and Miscellaneous Services Management For For 16.39 Approve Related-Party Transaction with Norilskpromtransport LLC Re: Transfer of Fixed Assets, Goods, Materials, and Movable Property Management For For 16.40 Approve Related-Party Transaction with Norilskpromtransport LLC Re: Lease of Movable and Immovable Property Management For For 16.41 Approve Related-Party Transaction with Taymyr Fuel Company Re: Diesel Fuel Coloration and Petroleum Chemicals Processing Management For For 16.42 Approve Related-Party Transaction with Taymyr Fuel Company Re: Software License Management For For 16.43 Approve Related-Party Transaction with Taymyr Fuel Company Re: Lease of Chattels Management For For 16.44 Approve Related-Party Transaction with Taymyr Fuel Company Re: Transfer of Fixed Assets, Goods, Movable Property, Materials, and Miscellaneous Products Management For For 16.45 Approve Related-Party Transaction with Yenisey River Shipping Company OJSC Re: Lease of Chattels Management For For 16.46 Approve Related-Party Transaction with Norilskgazprom OJSC Re: Transfer of Fixed Assets, Goods, Movable Property, Materials and Miscellaneous Products Management For For 16.47 Approve Related-Party Transaction with Norilskgazprom OJSC Re: Gas Distributing Services Management For For 16.48 Approve Related-Party Transaction with OJSC NTEK Re: Transfer of Fixed Assets, Goods, Movable Property, Materials and Miscellaneous Products Management For For 16.49 Approve Related-Party Transaction with OJSC NTEK Re: Storage, Maintenance, and Miscellaneous Services Management For For 16.50 Approve Related-Party Transaction with OJSC Taymyrgas Re: Transfer of Gas Management For For 16.51 Approve Related-Party Transaction with Polar Construction Company LLC Re: Construction, Maintenance, Accounting, Taxation, Reporting Documentation, and Miscellaneous Services Management For For 16.52 Approve Related-Party Transaction with Polar Construction Company LLC Re: Transfer of Fixed Assets, Goods, Movable Property, Materials, and Miscellaneous Products Management For For 16.53 Approve Related-Party Transaction with Polar Construction Company LLC Re: Lease of Chattels and Real Estate Management For For 16.54 Approve Related-Party Transaction with Gipronikel Institute LLC Re: Research and Development, Cadastral Works and Miscellaneous Services Management For For 16.55 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Maintenance and Miscellaneous Services Management For For 16.56 Approve Related-Party Transaction with Norilskpromtransport LLC Re: Maintenance, Transportation, and Miscellaneous Services Management For For 16.57 Approve Related-Party Transaction with Norilskpromtransport LLC Re: Transfer of Fixed Assets, Goods, Movable Property, Materials, and Miscellaneous Management For For MOSTOTREST OJSC Meeting Date:DEC 15, 2014 Record Date:NOV 10, 2014 Meeting Type:SPECIAL Ticker:MSTT Security ID:X5587J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Edition of Charter Management For For 2 Approve Related-Party Transactions Re: Supplement to Guarantee Agreement with OAO Bank VTB for Securing Obligations of OOO Transstroymekhanisatsiya Management For For MOSTOTREST PJSC Meeting Date:MAY 14, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:MSTT Security ID:X5587J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 7.09 per Share Management For For 2.1 Elect Dmitry Afanasenko as Director Management None Against 2.2 Elect Vladimir Vlasov as Director Management None Against 2.3 Elect Leonid Dobrovsky as Director Management None Against 2.4 Elect Irina Egorova as Director Management None Against 2.5 Elect Maria Zhurba as Director Management None Against 2.6 Elect Vadim Korsakov as Director Management None Against 2.7 Elect Georgy Koryashkin as Director Management None Against 2.8 Elect Irina Makanova as Director Management None Against 2.9 Elect Yuri Novozhilov as Director Management None Against 2.10 Elect Mikhail Noskov as Director Management None Against 2.11 Elect Oleg Toni as Director Management None Against 2.12 Elect Alexander Williams as Director Management None For 2.13 Elect Aleksandr Shevchuk as Director Management None For 3.1 Elect Vladimir Monastyrev as Member of Audit Commission Management For For 3.2 Elect Gayane Nazaryan as Member of Audit Commission Management For For 3.3 Elect Anna Nesterenko as Member of Audit Commission Management For For 3.4 Elect Dmitry Frolov as Member of Audit Commission Management For For 4 Ratify GROSS-AUDIT LLC as Auditor for Russian Accounting Standards Management For For 5 Ratify KPMG as Auditor for IFRS Management For For 6 Approve Related-Party Transaction(s) with OOO Transstroymekhanizatsia Management For For 7 Approve Related-Party Transaction(s) with OAO Mostostroy-11 Management For For 8 Approve Related-Party Transaction(s) with OOO OSSP Management For For 9 Approve Related-Party Transaction(s) with ZAO MTTS Management For For 10 Approve Related-Party Transaction(s) with OOO SZKK Management For For 11 Approve Related-Party Transaction(s) with OAO Soyuzdorproyekt Management For For NOSTRUM OIL & GAS PLC Meeting Date:SEP 19, 2014 Record Date:SEP 17, 2014 Meeting Type:SPECIAL Ticker:NOG Security ID:G66737100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transaction with a Related Party Management For For NOVOROSSIYSK COMMERCIAL SEA PORT OJSC Meeting Date:AUG 13, 2014 Record Date:JUL 11, 2014 Meeting Type:SPECIAL Ticker:NMTP Security ID:67011U208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Early Termination of Powers of General Director Management For For 2 Elect Sultan Batov as General Director (CEO) Management For For NOVOROSSIYSK COMMERCIAL SEA PORT OJSC Meeting Date:JUN 30, 2015 Record Date:MAY 24, 2015 Meeting Type:ANNUAL Ticker:NMTP Security ID:X5904U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income Management For For 4 Approve Dividends of RUB 0.2336 per Share Management For For 5 Approve Remuneration of Directors Management For Against 6 Approve Remuneration of Members of Audit Commission Management For Against 7.1 Elect Mikhail Barkov as Director Management None Against 7.2 Elect Maksim Grishanin as Director Management None Against 7.3 Elect Vladimir Kayashev as Director Management None Against 7.4 Elect Sergey Kireev as Director Management None Against 7.5 Elect Vitaly Sergeichuk as Director Management None Against 7.6 Elect Aleksandr Tikhonov as Director Management None Against 7.7 Elect Sergey Khodyrev as Director Management None Against 7.8 Elect Marat Shaidaev as Director Management None Against 8.1 Elect Ekaterina Vlasova as Member of Audit Commission Management For For 8.2 Elect Aleksey Mitioglo as Member of Audit Commission Management For Against 8.3 Elect Tatyana Nesmeyanova as Member of Audit Commission Management For For 8.4 Elect Margarita Russkih as Member of Audit Commission Management For For 8.5 Elect Irina Timofeeva as Member of Audit Commission Management For For 9 Ratify Deloitte and Touch CIS as Auditor Management For For 10 Approve New Edition of Regulations on Board of Directors Management For Against 11 Approve New Edition of Regulations on General Director Management For Against 12 Approve New Edition of Regulations on Management Management For Against 13 Amend Charter Management For Against NOVOROSSIYSK COMMERCIAL SEA PORT OJSC Meeting Date:JUN 30, 2015 Record Date:MAY 22, 2015 Meeting Type:ANNUAL Ticker:NMTP Security ID:67011U208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income Management For For 4 Approve Dividends of 0.2336 per share Management For For 5 Approve Remuneration of Directors Management For Against 6 Approve Remuneration of Members of Audit Commission Management For Against 7.1 Elect Mikhail Barkov as Director Management None Against 7.2 Elect Maksim Grishanin as Director Management None Against 7.3 Elect Vladimir Kayashev as Director Management None Against 7.4 Elect Sergey Kireev as Director Management None Against 7.5 Elect Vitaly Sergeichuk as Director Management None Against 7.6 Elect Aleksandr Tikhonov as Director Management None Against 7.7 Elect Sergey Khodyrev as Director Management None Against 7.8 Elect Marat Shaidaev as Director Management None Against 8.1 Elect Ekaterina Vlasova as Member of Audit Commission Management For For 8.2 Elect Aleksey Mitioglo as Member of Audit Commission Management For Did Not Vote 8.3 Elect Tatyana Nesmeyanova as Member of Audit Commission Management For For 8.4 Elect Margarita Russkih as Member of Audit Commission Management For For 8.5 Elect Irina Timofeeva as Member of Audit Commission Management For For 9 Ratify Deloitte and Touch CIS as Auditor Management For For 10 Approve New Edition of Regulations on Board of Directors Management For Against 11 Approve New Edition of Regulations on General Director Management For Against 12 Approve New Edition of Regulations on Management Management For Against 13 Amend Charter Management For Against O'KEY GROUP SA Meeting Date:JUN 10, 2015 Record Date:MAY 22, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:OKEY Security ID:670866201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Receive Board's Reports Management None None 3 Receive Auditor's Reports Management None None 4 Approve Financial Statements Management For For 5 Approve Consolidated Financial Statements and Statutory Reports Management For For 6 Approve Allocation of Income Management For For 7 Approve Remuneration of Directors Management For For 8 Approve Discharge of Directors Management For For 9 Renew Appointment of KPMG as Auditor Management For For 10 Authorize Board to Fix Remuneration of Auditors Management For For 1 Amend Articles Re: Miscellaneous Changes Management For For 2 Amend Articles Re: Creation of a Position of a Luxembourg Administrative Officer Management For For OLYMPIC ENTERTAINMENT GROUP AS Meeting Date:APR 16, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:OEG1T Security ID:X5935S101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated Annual Report Management For For 2 Approve Allocation of Income and Dividends of EUR 0.1 per Share Management For For 3 Approve Additional Terms of Share Option Program Management For Against 4 Amend Articles of Association Re: Changes in Capital Management For Against 5 Ratify PricewaterhouseCoopers as Auditor Management For For OMV PETROM S.A. Meeting Date:APR 28, 2015 Record Date:APR 18, 2015 Meeting Type:ANNUAL Ticker:SNP Security ID:X7932P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements for Fiscal Year 2014 Management For For 2 Approve Consolidated Financial Statements for Fiscal Year 2014 Management For For 3 Approve Annual Report for Fiscal Year 2014 Management For For 4.a Approve Distribution Dividends of RON 0.0112 per Share Management For For 4.b Empower Management Board to Appoint Payment Agent Management For For 4.c Approve Dividends' Payment Date Management For For 5 Approve Provisionary Budget for Fiscal Year 2015 Management For For 6 Approve Discharge of Management and Supervisory Board Members Management For For 7 Elect Christoph Trentini as Supervisory Board Member Management For For 7.1 Dismiss Lucian-Dan Vladescu as Director Shareholder None For 7.2 Elect Bogdan-Nicolae Badea as Supervisory Board Member Shareholder None For 8 Approve Remuneration of Supervisory Board Members Management For For 9.a Ratify Ernst & Young Assurance Services Srl as Auditor Management For For 9.b Fix Remuneration of Auditor for Fiscal Year 2015 Management For For 10.a Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 10.b Approve Meeting's Ex-Date Management For For 11 Authorize Filing of Required Documents/Other Formalities Management For For OTCPHARM PJSC Meeting Date:DEC 02, 2014 Record Date:OCT 21, 2014 Meeting Type:SPECIAL Ticker: Security ID:X6980J103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Edition of Charter Management For Against PHOSAGRO OJSC Meeting Date:APR 03, 2015 Record Date:FEB 27, 2015 Meeting Type:SPECIAL Ticker:PHOR Security ID:71922G209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Related-Party Transaction Re: Guarantee Agreement Management For For 2 Approve Related-Party Transaction Re: Supplement to Loan Agreement Management For Against 3 Approve Related-Party Transaction Re: Supplement to Loan Agreement Management For Against 4 Approve Large-Scale Related-Party Transaction Re: Loan Agreements Management For For 5 Approve Large-Scale Related-Party Transaction Re: Loan Agreements Management For For 6 Approve Related-Party Transaction Re: Supplement to Guarantee Agreement Management For Against 7 Approve Related-Party Transaction Re: Supplement to Guarantee Agreement Management For Against 8 Approve Related-Party Transaction Re: Supplement to Guarantee Agreement Management For Against 9 Approve Related-Party Transaction Re: Supplement to Guarantee Agreement Management For Against 10 Approve Related-Party Transaction Re: Supplement to Guarantee Agreement Management For Against 11 Approve Related-Party Transaction Re: Supplement to Guarantee Agreement Management For Against 12 Approve Related-Party Transaction Re: Guarantee Agreement Management For For 13 Approve Related-Party Transaction Re: Supplement to Guarantee Agreement Management For For 14 Approve Related-Party Transaction Re: Guarantee Agreement Management For For PHOSAGRO OJSC Meeting Date:JUN 08, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:PHOR Security ID:71922G209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 15 per Share Management For For 4.1 Elect Igor Antoshin as Director Management None Against 4.2 Elect Andrey Andreevich Guryev as Director Management None Against 4.3 Elect Andrey Grigoryevich Guryev as Director Management None Against 4.4 Elect Yury Krugovykh as Director Management None Against 4.5 Elect Sven Ombudstvedt as Director Management None For 4.6 Elect Roman Osipov as Director Management None Against 4.7 Elect Oleg Osipenko as Director Management None Against 4.8 Elect Marcus Rhodes as Director Management None For 4.9 Elect James Rogers as Director Management None For 4.10 Elect Ivan Rodionov as Director Management None Against 4.11 Elect Mikhail Rybnikov as Director Management None Against 4.12 Elect Aleksandr Sharabaiko as Director Management None Against 5.1 Elect Ekaterina Viktorova as Member of Audit Commission Management For For 5.2 Elect Galina Kalinina as Member of Audit Commission Management For For 5.3 Elect Pavel Sinitsa as Member of Audit Commission Management For For 6 Ratify Auditor Management For For 7 Approve Remuneration of Directors Management For For 8 Approve Related-Party Transaction Re: Guarantee Agreement Management For For PINAR SUT MAMULLERI SANAYI AS Meeting Date:MAR 26, 2015 Record Date: Meeting Type:ANNUAL Ticker:PNSUT Security ID:M7926C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Authorize Presiding Council to Sign Minutes of Meeting Management For For 3 Accept Board Report Management For For 4 Accept Audit Report Management For For 5 Accept Financial Statements Management For For 6 Approve Discharge of Board Management For For 7 Ratify External Auditors Management For For 8 Elect Directors Management For For 9 Approve Director Remuneration Management For For 10 Receive Information on Guarantess, Pledges and Mortgages Provided by the Company to the Third Parties Management None None 11 Receive Information on Charitable Donations for 2014 and Approve Upper Limit of the Donations for 2015 Management For Against 12 Approve Allocation of Income Management For For 13 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 14 Wishes Management None None QIWI PLC Meeting Date:APR 28, 2015 Record Date:MAR 12, 2015 Meeting Type:SPECIAL Ticker:QIWI Security ID:74735M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Company Bylaws Management For Against QIWI PLC Meeting Date:JUN 02, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:QIWI Security ID:74735M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast A.1 Accept Financial Statements and Statutory Reports Management For For B.1 Ratify Auditors Management For For B.2 Approve Remuneration of External Auditors Management For For C.1.A Elect Rohinton Minoo Kalifa as Director Management None For C.1.B Elect Igor Lojevskiy as Director Management None For C.1.C Elect Marcus James Rhodes as Director Management None For C.1.D Elect Dmitry Pleskonos as Director Management None For C.2.A Elect Boris Kim as Director Management None For C.2.B Elect Sergey Solonin as Director Management None For C.2.C Elect Andrey Romanenko as Director Management None For C.2.D Elect Alexey Rasskazov as Director Management None For C.2.E Elect Andrey Shemetov as Director Management None For C.2.F Elect Osama Bedier as Director Management None For D.1 Approve Remuneration of Non-Executive Directors Management For For D.2. Approve Remuneration of Executive Directors Management For For ROMGAZ SA Meeting Date:JUL 30, 2014 Record Date:JUL 18, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 6 of Bylaws to Reflect Ownership Management For For 2 Adopt Company's Corporate Governance Rules Management For For 3 Amend General Meeting Decision 4/29 Re: Opening of New Worksite Management For For 4 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 5 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:JUL 30, 2014 Record Date:JUL 18, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect One Director Management For For 2 Empower Majority Shareholder Representative to Sign Contract with Elected Director Management For For 3 Approve Provisionary Budget for Fiscal Year 2014 Shareholder None Against 4 Approve Share-Performance-Based Variable Remuneration for Directors; Approve Addendum to Directors' Contracts of Mandate Shareholder None For 5 Delegate Powers to Board to Implement Share-Performance-Based Remuneration for Executives Shareholder None For 6 Empower Majority Shareholder Representative to Sign Amended Contract with Directors Shareholder None For 7 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 8 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:SEP 16, 2014 Record Date:SEP 05, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Board's Activity Reports for S1 2014 Management For For 2 Approve Amendments and Appendix to Directors' Contract of Mandate Management For For 3 Delegate Powers to Cornel Bobalca to Sign Amended Contracts of Mandate with Directors Management For For 4 Authorize Procurement of Legal Advisory Services Management For For 5 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 6 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:OCT 21, 2014 Record Date:OCT 10, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Quarterly Reporting by the Board and Setup of Monitoring System Regarding Public Procurement Transactions Shareholder None For 2 Approve Drafting by the Board of Annual Report on Sponsoring Activities Shareholder None For 3 Approve Drafting by the Board of Development Strategy for 2015-2025 Shareholder None For 4 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 5 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:NOV 04, 2014 Record Date:OCT 21, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Contract with Sergiu-Cristian Manea as Director Management For For 2 Empower Shareholder Representative to Sign Contract with Sergiu-Cristian Manea Management For For 3 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 4 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:DEC 19, 2014 Record Date:DEC 10, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge Board's Activity Reports for Q3 2014 Management For For 2 Approve Opening of New Subsidiary Management For For 3 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 4 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:JAN 23, 2015 Record Date:JAN 13, 2015 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Procurement of Legal Services Management For For 2 Approve Exercise of Company Voting Rights at General Meeting of SC Depomures SA Management For For 3 Approve Submission of Voting Items at General Meeting of SC Depomures SA Management For For 4 Approve Non-Exercise of Preemptive Rights in Case of Capital Increase of SC Depomures SA Management For For 5 Approve Exercise of Company Voting Rights at General Meeting of SC AGRI LNG Project Company SRL Management For For 6 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 7 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:MAR 17, 2015 Record Date:MAR 06, 2015 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect One Director in Replacement of David Harris Klingensmith Management For For 2 Elect One Director in Replacement of Sergiu Manea Management For Against 3 Mandate Majority Shareholder Representative to Sign Contracts with Elected Directors Management For For 4 Renew USD 14 Million Credit Line from CitiBank Europe plc Management For For 5 Delegate Powers to CEO To Sign Credit Line Contract Management For For 6 Approve Bylaws of Company Subsidiary "Filiala de Inmagazinare Gaze Naturale Depogaz Ploiesti SRL" Management For For 7 Delegate Powers to Chairman To Sign Subsidiary Bylaws Management For For 8 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 9 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:APR 28, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports for Fiscal Year 2014 Management For For 2 Approve Allocation of Income Management For For 3 Approve Dividends' Distribution Management For For 4 Approve Discharge of Directors Management For For 5 Approve Report on Directors' and Executives' Remuneration for Fiscal Year 2014 Management For For 6 Approve Closing of Worksite Management For For 7 Approve Opening of New Worksite Management For For 8 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 9 Approve Meeting's Ex-Date Management For For 10 Approve Dividends' Payment Date Management For For 11 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:JUN 16, 2015 Record Date:JUN 05, 2015 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board's Report for Q1 2015 Management For For 2 Appoint Deloitte Audit SRL as Auditor Management For For 3 Approve Provisionary Budget for Fiscal Year 2015 Shareholder None For 4 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 5 Authorize Filing of Required Documents/Other Formalities Management For For S.N.T.G.N. TRANSGAZ S.A. Meeting Date:JUL 17, 2014 Record Date:JUL 07, 2014 Meeting Type:SPECIAL Ticker:TGN Security ID:X7936L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provisionary Budget for Fiscal Year 2014 Management For For 2 Empower CEO to Negotiate and Conclude Cooperation Agreements with Title Holders of the Black Sea Blocks Management For For 3 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 4 Authorize Filing of Required Documents/Other Formalities Management For For S.N.T.G.N. TRANSGAZ S.A. Meeting Date:JUL 17, 2014 Record Date:JUL 07, 2014 Meeting Type:SPECIAL Ticker:TGN Security ID:X7936L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approval Conclusion of Deed of Reciprocal Release and Settlement between Nabucco Shareholders and Shah Deniz Shareholders Management For For 2 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 3 Authorize Filing of Required Documents/Other Formalities Management For For S.N.T.G.N. TRANSGAZ S.A. Meeting Date:OCT 02, 2014 Record Date:SEP 22, 2014 Meeting Type:SPECIAL Ticker:TGN Security ID:X7936L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Andrei Rizoiu as Director Management For Against 1.2 Elect Costin Mihalache as Director Management For Against 2 Approve Conlusion of Contract of Mandate with Elected Director and Empower Shareholder Representative to Sign Contract Management For Against 3 Acknowledge Board's Activity Report for S1 2014 Management For For 4 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 5 Authorize Filing of Required Documents/Other Formalities Management For For S.N.T.G.N. TRANSGAZ S.A. Meeting Date:OCT 02, 2014 Record Date:SEP 22, 2014 Meeting Type:SPECIAL Ticker:TGN Security ID:X7936L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Bylaws Management For Against 2 Approve Opening of New Worksites Management For For 3 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 4 Authorize Filing of Required Documents/Other Formalities Management For For S.N.T.G.N. TRANSGAZ S.A. Meeting Date:NOV 10, 2014 Record Date:OCT 30, 2014 Meeting Type:SPECIAL Ticker:TGN Security ID:X7936L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Documents Prepared to Obtain Ownership Certificate for Land Plot Management For For 2 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 3 Authorize Filing of Required Documents/Other Formalities Management For For S.N.T.G.N. TRANSGAZ S.A. Meeting Date:APR 27, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:TGN Security ID:X7936L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Documentation Prepared to Obtain Ownership Certificate for Real Estate Management For For 2 Amend Regulation of Board of Directors Management For For 3 Approve Financial Statements for Fiscal Year 2014 Management For For 4 Receive Board's Report for Fiscal Year 2014 Management For For 5 Receive Report on Sponsorship Activities for Fiscal Year 2014 Management For For 6 Approve Distribution of Dividends of RON 21.80 per Share Management For For 7 Receive Auditor's Report for Fiscal Year 2014 Management For For 8 Approve Allocation of Income Management For For 9 Receive Committee Report on Remuneration of Directors and Executives Management For Abstain 10 Approve Discharge of Directors Management For For 11 Approve Provisionary Budget for Fiscal Year 2015 Shareholder None Against 12 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 13 Approve Meeting's Ex-Date Management For For 14 Approve Dividends' Payment Date Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For S.N.T.G.N. TRANSGAZ S.A. Meeting Date:APR 27, 2015 Record Date:APR 16, 2015 Meeting Type:SPECIAL Ticker:TGN Security ID:X7936L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt New Set of Bylaws Management For For 2 Approve Issuance of Bonds for Up to RON 500 Million Management For For 3 Approve Opening of New Worksite in Medias Management For For 4 Receive Information on Regulated Transactions and Sponsorship Activities Management For For 5 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 6 Authorize Filing of Required Documents/Other Formalities Management For For S.N.T.G.N. TRANSGAZ S.A. Meeting Date:JUN 15, 2015 Record Date:JUN 04, 2015 Meeting Type:SPECIAL Ticker:TGN Security ID:X7936L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report Re: Q1 2015 Transactions Regulated Pursuant to Order 278/2015 of Romanian Ministry of Economy Management For For 2 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 3 Authorize Filing of Required Documents/Other Formalities Management For For S.N.T.G.N. TRANSGAZ S.A. Meeting Date:JUN 15, 2015 Record Date:JUN 04, 2015 Meeting Type:SPECIAL Ticker:TGN Security ID:X7936L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Bonds for Up to RON 500 Million for Funding of "Development Plan of National Gas Transmission System 2014-2023" Management For For 2 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 3 Authorize Filing of Required Documents/Other Formalities Management For For SBERBANK OF RUSSIA Meeting Date:MAY 29, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:SBER Security ID:X76317100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 0.45 per Share Management For For 4 Ratify Auditor Management For For 5.1 Elect Martin Gilman as Director Management None For 5.2 Elect German Gref as Director Management None Against 5.3 Elect Evsey Gurvich as Director Management None Against 5.4 Elect Bella Zlatkis as Director Management None Against 5.5 Elect Nadezhda Ivanova as Director Management None Against 5.6 Elect Sergey Ignatyev as Director Management None Against 5.7 Elect Alexey Kudrin as Director Management None Against 5.8 Elect Georgy Luntovsky as Director Management None Against 5.9 Elect Vladimir Mau as Director Management None Against 5.10 Elect Gennady Melikyan as Director Management None Against 5.11 Elect Alessandro Profumo as Director Management None Against 5.12 Elect Anton Siluanov as Director Management None Against 5.13 Elect Sergey Sinelnikov-Murylev as Director Management None For 5.14 Elect Dmitry Tulin as Director Management None Against 5.15 Elect Nadia Wells as Director Management None For 5.16 Elect Sergey Shvetsov as Director Management None Against 6.1 Elect Natalya Borodina as Member of Audit Commission Management For For 6.2 Elect Vladimir Volkov as Member of Audit Commission Management For For 6.3 Elect Galina Golubenkova as Member of Audit Commission Management For For 6.4 Elect Tatyana Domanskaya as Member of Audit Commission Management For For 6.5 Elect Yulia Isakhanova as Member of Audit Commission Management For For 6.6 Elect Alexey Minenko as Member of Audit Commission Management For For 6.7 Elect Natalya Revina as Member of Audit Commission Management For For 7 Elect German Gref as CEO Management For For 8 Approve New Edition of Charter Management For For 9 Approve New Edition of Regulations on General Meetings Management For For 10 Approve New Edition of Regulations on Supervisory Board Management For For 11 Approve New Edition of Regulations on Remuneration of Supervisory Board Members Management For For 12 Approve Related-Party Transaction Re: Liability Insurance for Directors, Officers, Company, and Its Subsidiaries Management For For SILVANO FASHION GROUP AS Meeting Date:NOV 07, 2014 Record Date:OCT 31, 2014 Meeting Type:SPECIAL Ticker:SFG1T Security ID:X78440116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Resolution 2 of June 30, 2014, AGM Re: Allocation of Income and Dividends; Distribute Additional Dividend Management For For SILVANO FASHION GROUP AS Meeting Date:JUN 29, 2015 Record Date:JUN 22, 2015 Meeting Type:ANNUAL Ticker:SFG1T Security ID:X78440116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Allocation of Income Management For For 3 Ratify Auditor Management For For 4 Approve Reduction in Share Capital Management For For 5 Authorize Share Repurchase Program Management For For 6 Reelect Risto Magi, Stephan Balkin, and Ants Susi to Supervisory Board; Approve Their Remuneration Management For For SISTEMA JSFC Meeting Date:FEB 17, 2015 Record Date:DEC 29, 2014 Meeting Type:SPECIAL Ticker:AFKS Security ID:X0020N117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Edition of Regulations on General Meetings Management For Against 2 Approve New Edition of Regulations on Board of Directors Management For Against SISTEMA JSFC Meeting Date:JUN 27, 2015 Record Date:MAY 15, 2015 Meeting Type:ANNUAL Ticker:AFKS Security ID:X0020N117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Meeting Procedures Management For For 2 Approve Annual Report and Financial Statements Management For For 3 Approve Allocation of Income and Dividends of RUB 0.47 per Share Management For For 4.1 Elect Marina Bugorskaya as Member of Audit Commission Management For For 4.2 Elect Aleksey Guryev as Member of Audit Commission Management For For 4.3 Elect Ekaterina Kuznetsova as Member of Audit Commission Management For For 5.1 Elect Sergey Boev as Director Management For Against 5.2 Elect Brian Dickie as Director Management For For 5.3 Elect Andrey Dubovskov as Director Management For Against 5.4 Elect Vladimir Evtushenkov as Director Management For Against 5.5 Elect Feliks Evtushenkov as Director Management For Against 5.6 Elect Dmitry Zubov as Director Management For Against 5.7 Elect Patrick Clanwilliam as Director Management For For 5.8 Elect Robert Kocharyan as Director Management For For 5.9 Elect Jeannot Krecke as Director Management For For 5.10 Elect Peter Mandelson as Director Management For For 5.11 Elect Roger Munnings as Director Management For For 5.12 Elect Mikhail Shamolin as Director Management For Against 5.13 Elect David Yakobashvili as Director Management For For 6.1 Ratify ZAO Deloitte and Touche CIS as Auditor for Russian Accounting Standards Management For For 6.2 Ratify ZAO Deloitte and Touche CIS as Auditor for IFRS Management For For 7 Approve New Edition of Regulations on General Meetings Management For For 8 Approve New Edition of Regulations on Board of Directors Management For Against 9 Approve New Edition of Regulations on Remuneration of Directors Management For For 10 Fix Number of Directors at 11 Management For For SYNEKTIK SA Meeting Date:JUN 09, 2015 Record Date:MAY 24, 2015 Meeting Type:ANNUAL Ticker:SNT Security ID:X8852H108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Waive Secrecy for Elections of Members of Vote Counting Commission Management For For 6 Elect Members of Vote Counting Commission Management For For 7 Approve Financial Statements and Management Board Report on Company's Operations Management For For 8 Approve Consolidated Financial Statements and Management Board Report on Group's Operations Management For For 9 Approve Allocation of Income Management For For 10.1 Approve Discharge of Cezary Kozanecki (CEO) Management For For 10.2 Approve Discharge of Dariusz Korecki (Management Board Member) Management For For 10.3 Approve Discharge of Waldemar Magnuszewski (Management Board Member) Management For For 11.1 Approve Discharge of Sawa Zarebinska (Supervisory Board Chairwoman) Management For For 11.2 Approve Discharge of Tomasz Warmus (Supervisory Board Member) Management For For 11.3 Approve Discharge of Jan Warmus (Supervisory Board Member) Management For For 11.4 Approve Discharge of Pawel Kozanecki (Supervisory Board Member) Management For For 11.5 Approve Discharge of Robert Rafal (Supervisory Board Member) Management For For 12 Close Meeting Management None None TEMPLETON RUSSIA AND EAST EUROPEAN FUND, INC. Meeting Date:AUG 25, 2014 Record Date:JUN 13, 2014 Meeting Type:ANNUAL Ticker:TRF Security ID:88022F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harris J. Ashton Management For For 1.2 Elect Director J. Michael Luttig Management For For 1.3 Elect Director Larry D. Thompson Management For For 1.4 Elect Director Constantine D. Tseretopoulos Management For For 2 Ratify Auditors Management For For TMK OAO Meeting Date:DEC 25, 2014 Record Date:NOV 12, 2014 Meeting Type:SPECIAL Ticker:TRMK Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Related-Party Transaction with OAO Nordea Bank Re: Supplementary Agreement to Guarantee Agreement Management For Against 2 Approve Interim Dividends for First Six Months of Fiscal 2014 Management For For 3 Approve Framework Agreement with Member of Board of Directors Management For Against TMK OAO Meeting Date:MAR 02, 2015 Record Date:FEB 02, 2015 Meeting Type:SPECIAL Ticker:TRMK Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Related-Party Transaction(s) Re: Supply Contract(s) with OJSC Sinarsky Pipe Plant Management For For 2 Approve Related-Party Transaction(s) Re: Supply Contract(s) with PJSC Seversky Tube Works Management For For 3 Approve Related-Party Transaction(s) Re: Supply Contract(s) with OJSC Taganrog Metallurgical Works Management For For 4 Approve Related-Party Transaction(s) Re: Supply Contract(s) with OJSC Volzhsk Pipe Plant Management For For 5 Approve Related-Party Transaction Re: Guarantee Agreement with Bank VTB Management For For TMK OAO Meeting Date:JUN 23, 2015 Record Date:MAY 07, 2015 Meeting Type:ANNUAL Ticker:TRMK Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report and Financial Statements Management For For 2 Approve Allocation of Income and Omission of Dividends Management For For 3.1 Elect Mikhail Alekseev as Director Management None For 3.2 Elect Elena Blagova as Director Management None Against 3.3 Elect Andrey Kaplunov as Director Management None Against 3.4 Elect Peter O`Brien as Director Management None For 3.5 Elect Sergey Papin as Director Management None Against 3.6 Elect Dmitry Pumpyansky as Director Management None Against 3.7 Elect Robert Foresman as Director Management None For 3.8 Elect Igor Khmelevsky as Director Management None Against 3.9 Elect Anatoly Chubays as Director Management None Against 3.10 Elect Aleksandr Shiryayev as Director Management None Against 3.11 Elect Aleksandr Shokhin as Director Management None Against 3.12 Elect Oleg Shchegolev as Director Management None For 4.1 Elect Aleksandr Maksimenko as Member of Audit Commission Management For For 4.2 Elect Aleksandr Vorobyev as Member of Audit Commission Management For For 4.3 Elect Nina Pozdnyakova as Member of Audit Commission Management For For 5 Ratify Ernst&Young as Auditor Management For For 6 Approve New Edition of Charter Management For For 7 Approve New Edition of Regulations on General Meetings Management For Against 8 Approve New Edition of Regulations on Board of Directors Management For Against 9 Approve New Edition of Regulations on Management Management For Against 10 Approve New Edition of Regulations on Audit Commission Management For Against 11.1 Approve Related-Party Transactions Re: Loan Agreements Management For For 11.2 Approve Related-Party Transactions Re: Loan Agreements Management For For 11.3 Approve Related-Party Transactions with OJSC Sinarsky Pipe Plant Re: Supply Agreements Management For For 11.4 Approve Related-Party Transactions with OJSC Seversky Pipe Plant Re: Supply Agreements Management For For 11.5 Approve Related-Party Transactions with OJSC Taganrog Metallurgical Works Re: Supply Agreements Management For For 11.6 Approve Related-Party Transactions with OJSC Volzhsky Pipe Plant Re: Supply Agreements Management For For 11.7 Approve Related-Party Transactions with JSC Nordea Bank Re: Supplementary Agreement to Surety Agreement Management For For 11.8 Approve Related-Party Transactions with JSC Sberbank of Russia Re: Supplementary Agreement to Surety Agreement Management For For 11.9 Approve Related-Party Transactions with JSC Sberbank of Russia Re: Supplementary Agreement to Surety Agreement Management For For 11.10 Approve Related-Party Transactions with JSC Sberbank of Russia Re: Supplementary Agreement to Surety Agreement Management For For 11.11 Approve Related-Party Transactions with JSC Sberbank of Russia Re: Supplementary Agreement to Surety Agreement Management For For 11.12 Approve Related-Party Transactions with JSC Sberbank of Russia Re: Supplementary Agreement to Surety Agreement Management For For 11.13 Approve Related-Party Transactions with JSC Sberbank of Russia Re: Supplementary Agreement to Surety Agreement Management For For 11.14 Approve Related-Party Transactions with JSC Sberbank of Russia Re: Supplementary Agreement to Surety Agreement Management For For 11.15 Approve Related-Party Transactions with JSC Alfa-Bank of Russia Re: Surety Agreement Management For For 11.16 Approve Related-Party Transactions with JSC Alfa-Bank of Russia Re: Surety Agreement Management For For 11.17 Approve Related-Party Transactions with JSC Alfa-Bank of Russia Re: Surety Agreement Management For For 11.18 Approve Related-Party Transactions with JSC Alfa-Bank of Russia Re: Surety Agreement Management For For UNITED COMPANY RUSAL PLC Meeting Date:JUN 26, 2015 Record Date:JUN 16, 2015 Meeting Type:ANNUAL Ticker:00486 Security ID:G9227K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Vera Kurochkina as Director Management None None 2b Elect Len Blavatnik as Director Management For Against 2c Elect Ivan Glasenberg as Director Management For Against 2d Elect Daniel Lesin Wolfe as Director Management For Against 2e Elect Peter Nigel Kenny as Director Management For For 2f Elect Philip Lader as Director Management For For 2g Elect Elsie Leung Oi-Sie as Director Management For For 2h Elect Dmitry Vasiliev as Director Shareholder None Against 3 Approve JSC KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Issued Share Capital Management For For 6 Authorize Reissuance of Repurchased Shares Management For Against URALKALI OAO Meeting Date:NOV 11, 2014 Record Date:OCT 13, 2014 Meeting Type:SPECIAL Ticker:URKA Security ID:91688E206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Edition of Charter Management For For 2 Determine Cost of Liability Insurance for Directors and Officers Management For For 3 Approve Related-Party Transactions Re: Liability Insurance for Directors and Officers Management For For URALKALI PAO Meeting Date:DEC 26, 2014 Record Date:NOV 11, 2014 Meeting Type:SPECIAL Ticker:URKA Security ID:91688E206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 2.96 per Share Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Russia and East European Fund, Inc. By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
